Title: To George Washington from Brigadier General James Potter, 22 December 1777
From: Potter, James
To: Washington, George



Sir
Decr 22d [1777] half after oClock

By a young man Just came from the City I am informed that the enemy have hard of Genl Solavan going to Willmington and thy give it out that the will send eight pieces of Cannon and a number of men to Rout him it is beleved that there Number is not more then 6000 men

in City. the Boy says the most of there Troops are out of the City. I am Excelanceys Humble servant

Ja’s Potter

